Citation Nr: 1504584	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  10-25 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbar spine, to include as secondary to or aggravated by service-connected post-operative osteochondritis dissecans of the right patella.  


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel





INTRODUCTION

The Veteran had active service from May 1981 to May 1985.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The Veteran's appeal was originally characterized as a claim of entitlement to service connection for a lower back disorder.  However, in May 2013, the Board bifurcated this single claim into separate claims of entitlement to service connection for degenerative disc disease and service connection for a disc protrusion at L5-S1 based on different theories of entitlement.  The Board granted service connection for a disc protrusion, and remanded the issue of service connection for degenerative disc disease for obtaining any outstanding treatment records, and obtaining an additional medical opinion.  The case has since been returned to the Board for appellate review.  

A review of the Veteran's Virtual VA claims file reveals records from the Madison VA Medical Center (VAMC) for treatment from June 2013 through September 2014.  A review of the Veterans Benefits Management System (VBMS) reveals records from the Madison VAMC for treatment from September 2014 through December 2014.  The Agency of Original Jurisdiction (AOJ) did not have the opportunity to review these treatment records in the July 2013 supplemental statement of the case (SSOC).  To the extent that this new evidence is relevant to the claim on appeal, the Board notes that the AOJ will have the opportunity upon remand to consider any records received since the July 2013 SSOC.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

Although the Board sincerely regrets the additional delay, remand is required to attempt to obtain private medical records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  This includes making reasonable efforts to obtain relevant private medical records.  38 C.F.R. § 3.159(c)(1).  The Veteran submitted a September 2014 statement indicating that he would be undergoing spinal fusion with Dr. Z. at the University of Wisconsin later that month.  The records for the spinal surgery itself are not associated with the claims file.  On remand, the AOJ should obtain any outstanding private treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records.  A specific request should be made for any surgical records from Dr. Z. at the University of Wisconsin for spinal fusion in September 2014.  Subsequently, and after securing the proper authorizations where necessary, arrange to obtain all the records of treatment or examination from all the sources listed by the Veteran that are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.  

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

